ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jie Zhao on 08/15/2022.

Required changes to the specification
The following changes to the specification have been approved by the examiner and agreed upon by applicant.
Amending the specification such that the fixing plate, magnetic conductive surface, inner side of the belt pulley and outer side of the belt pulley are indicated with the reference numerals 12, 14, 16 and 18, respectively [e.g., to coincide with the claim(s) and drawing].
Amending the specification such that the recitations of “disk” are changed to read “disc” for consistency [e.g., to coincide with the claim(s)].
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Claims 1 and 5-6 have been amended to:

1.	(Currently Amended) An electromagnetic silicone oil water pump clutch, comprising: a water pump body (1), a pump shaft (2), an electromagnetic solenoid coil (3), a belt pulley (4), a coupling shaft sleeve (5), a driven disc (6), a spring piece (7), a coupling disc (8), a driving disc (9), and a silicone oil cavity shell (10), wherein the pump shaft (2) is provided at a center of the water pump body (1), a fixing plate (12) is provided at an end of the water pump body (1), the electromagnetic solenoid coil (3) is provided on the fixing plate (12), the belt pulley (4) is provided on the water pump body (1), the belt pulley (4) is connected with the water pump body (1) through a bearing, the belt pulley (4) is provided with a groove, the electromagnetic solenoid coil (3) extends into the groove of the belt pulley (4), the silicone oil cavity shell (10) is pressed and riveted on an inner side (16) of the belt pulley (4), silicone oil is provided in the silicone oil cavity shell (10), the coupling shaft sleeve (5) is fixed to an end of the pump shaft (2), the spring piece (7) is provided on an outer side of the coupling shaft sleeve (5), the coupling disc (8) is provided on the spring piece (7), the coupling shaft sleeve (5) is axially on and defined within the silicone oil cavity shell (10), the driven disc (6) is provided in the silicone oil cavity shell (10), a center of the driven disc (6) is fixed on the coupling shaft sleeve (5), the driven disc (6) has two sides, wherein a first side than side the and against the silicone oil cavity shell (10).

5.	(Currently Amended) The electromagnetic silicone oil water pump clutch according to claim 1, wherein the electromagnetic solenoid coil (3) is connectable to electronic (ECM) or an automobile electronic control unit (ECU)

6.	(Currently Amended) The electromagnetic silicone oil water pump clutch according to claim 4, wherein: the electromagnetic solenoid coil (3) comprises an outer coil layer and an inner iron core, a magnetic conductive surface (14) is provided on an outer side (18) of the belt pulley (4), said outer side (18) of the belt pulley (4) is closer to the electromagnetic solenoid coil (3) than said inner side (16) of the belt pulley (4), and an air gap is left between the electromagnetic solenoid coil (3) and the magnetic conductive surface (14) provided on the outer side (18) of the belt pulley (4).

Reasons for Allowance
Claims 1 and 3-7 are allowed in view of the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor fairly render obvious the combination set forth in the independent claim. In particular the prior art does not teach the specific configuration/combination of having the electromagnetic solenoid coil extending into the groove of the belt pulley and having the silicone oil cavity shell pressed and riveted into the belt pulley and having the driving disc fixed to the inner side of the belt pulley and against the silicone oil cavity shell in combination with the other claim limitations [e.g., observe the elements 3, 10, and 9 with respect to the belt pulley 4 per the drawing].
The closest prior art of record teaches a wide variety of various electromagnetic clutch devices, many of which teach some of the aforementioned features individually [e.g., having the electromagnetic solenoid coil provided in a groove defined by the belt/pulley, or having the belt/pulley arranged over multiple elements of the clutch], but not in such a way that a modification of said features could be suggested so as to arrive at the invention per the independent claim 1 [e.g., there is no reasonable way to suggest combining the prior art inventions to arrive at the claimed invention without going against the principle(s) of operation of the prior art inventions].
As such, the claimed invention may be regarded as a novel and inventive electromagnetic silicone oil water pump clutch device, such that said device enables a distinct control profile for selecting optimal (or desired) pump speed(s) during various engine operating conditions, which in turn, will have a distinct impact on engine emissions and/or fuel consumption.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747